Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-2, 6-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims have been amended to set forth that the composite material includes both graphene quantum dots and discrete silica particles and that the graphene quantum dots are separate from the silica particles.  Applicant cites Figure 2 and its description within the specification as support for the newly amended claim.  While it appears that these two materials are shown separately, the Figures fail to show a composite material wherein both of these two components are separate from one another.  A composite material, as claimed, requires the presence of both components.  The claimed composite having two separate components is not shown in the Figures and is not described in the originally filed disclosure.
Claim Rejections - 35 USC § 103
Claims 1-2, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in their publication entitled “Simple one-step synthesis of water-soluble fluorescent carbon dots derived from paper ash” in view of Zhai in their publication entitled “Highly luminescent carbon nanodots by microwave-assisted pyrolysis” as .

Regarding Claim 1-2 and 6:  Wei teaches that carbon quantum dots (graphene) may be produced by burning printing paper to produce an ash, filtering the ash and providing it in deionized water and sonicating the suspension for an hour.  The suspension is then dialyzed for a period of two days in order to produce quantum dots (See Scheme 1).

Wei does not teach that the carbon source (ash) is provided with an oxidizing agent and heated by microwave to produce said graphene dots.

However, Zhai teaches that citric acid may be provided with the carbon source in order to provide carboxyl groups that facilitate dehydration and carbonization.  Zhai teaches that the citric acid may also provide a carbon source for the production of said graphene dots.  It would have been obvious to those of ordinary skill in the art to combine two known carbon sources for the production of graphene quantum dots, particularly where the second source may provide advantages in terms of the production of said dots (dehydration and carbonization).  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (See MPEP 2144.06).  As both paper ash and citric acid are taught as carbon sources for the production of graphene quantum dots, they are known for the same purpose and their combination for this very purpose would have been obvious.  Zhai further teaches that the carbon 
It would have been obvious to employ the methods of Zhai in combination with the carbon sources of Wei in order to improve the photoluminescence of the material and also to increase the yields and processing time of the material.  The process of Wei, which does not apply heat, takes over 2 days to perform, while the modifications of Zhai would allow for the creation of dots having increased QY in a manner of minutes.  These benefits would significantly motivate those of ordinary skill in the art to apply the pyrolysis and citric acid addition of Zhai to the teachings of Wei.  Wei in view of Zhai are silent as to the presence of silica in the ash material; however, printing paper has a bright white color due to the inclusion of talc.  The use of talc containing paper would 3Si4O10(OH)2.  This formula contains 240g of silica and 122g of magnesium oxides and hydroxides.  As this is the case, talc contains 66 wt% silica.  Talc is a common additive in paper as both a control agent and a filler (See evidentiary document to Hubbe; Section Talc).  It would have been obvious to use any commercially available paper in the process of the prior art, including paper products including the common filler Talc.  As the process of Wei in view of Zhai obviate use the same precursors and the same process, the product according to Claims 1-2 would have been necessarily formed therefrom.   Such a product would necessarily contain silica and graphene dots within the claimed size range and at the same content ratio.  The same precursors processed in the same manner necessarily give rise to the same product (Relevant to Claim 1-2).

Regarding Claim 7:   Zhai teaches the incorporation of citric acid in order to promote dehydration and carbonization of the quantum dots.  

Regarding Claim 9:  Wei teaches that the ash is added to deionized water.


Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.  Applicant cites the Figures and the description of the figures as support for .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Matthew E. Hoban/Primary Examiner, Art Unit 1734